DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 6 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graf et al. (US 2011/0174246).
Regarding Claims 1 and 4:
Graf et al. teaches a method for generating a cylinder crankcase including a foreign object inclusion for cast reduction, the method comprising: providing a tie-rod core (6); installing bolts at a water jacket core (8) and enclosing the bolts in the tie-rod core (paragraph 0036); performing a casting such that the tie-rod core removes or pushes out a cast material from areas between tie-rods and below the water jacket to avoid dirt input into a component in the cylinder crankcase during later engine operation and in that the areas below the water jacket between the tie-rods, and so that the tie-rod core is completely surrounded by the cast material in the component following the casting and the bolts have coalesced with the cast material, the tie-rod core remaining in the component and being located in an encapsulated space generated by the cast material (paragraphs 0036 – 0038, Figs 1 – 3).
	Regarding Claims 2 and 5:
Graf et al. teaches the tie-rod core is formed of a core sand lighter than the cast material (paragraphs 0014 and 0029).
	Regarding Claims 3 and 6:
Graf et al. teaches the tie-rod core is formed of a non-gassing sand (paragraph 0014), ceramic bodies or silicon bodies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747